internal_revenue_service national_office technical_advice_memorandum july number release date index uil no case mis no dollar_figure tam-115870-02 cc corp b6 attention taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend corp corp corp corp new p aa nonaa person person tam-115870-02 person person person activity group ams nonams pm nps pvs llx lly xo month date date date date date year state a city tam-115870-02 country a b c d e f g h i j k l m n o p q r s t u tam-115870-02 issue whether corp a sold goodwill to corp thus realizing a capital_gain of a and if so whether corp then b distributed these sales proceeds to its aa shareholders as a constructive_dividend conclusion corp did not sell goodwill to corp and thus did not realize a capital_gain of a the aa shareholders of corp did not receive the sales proceeds as a dividend distribution pursuant to the terms of the management services agreement and the option agreement the aas effectively sold to corp beneficial interests in their corp stock in exchange for cash promissory notes and rights to corp stock the shareholders of corp thus realized a capital_gain on the sales of beneficial interests in their corp stock a share in the profits of corp hereinafter referred to as the profits interest as conveyed in the management services agreement was not only a means to compensate corp for providing services to manage the pm to corp but also served as a means to compensate corp for its investment in corp ie the right as an owner of corp to share in its profits facts in month of year corp an xo approached person person person and person aas about acquiring the aas’ activity in city state a corp is in the business of managing activity throughout country state a corporate law prohibits the practice of llx by a corporation unless all of its shareholders are licensed aas accordingly corp could not directly purchase the stock or assets of a state a group corp 2’s transaction with corp was accomplished through a variety of detailed agreements the transaction essentially consists of four key elements the first element included the direct purchase by corp of all the nonams of corp that can be legally purchased under state law by a nonaa including the building equipment accounts_receivable and supplies this was accompanied by the hiring by corp of the nps of corp in addition corp transferred its ams to corp in exchange for corp 1’s assumption_of_liabilities with respect to these ams the second element was entering into a long-term_agreement the management services agreement under which corp agreed to provide management services to corp in exchange for substantial consideration the management services agreement also gave corp the right to designate two of the four policy board members policy board members have responsibility for the management administrative policies and overall operation of corp the entity for which the aas practice llx to the extent not otherwise given directly to corp as manager this effectively allows corp veto power over the management of the pm capital expenditures new aa recruitment and other operational decisions to the extent not directly covered by the management services agreement itself the third tam-115870-02 element is an employment and noncompetition agreement between each of the aas and corp this element gives value to the management services agreement by ensuring that the pm of the aas will generate revenues to corp the fourth element is an option agreement between corp and the aas that purports to give corp through an employee of corp licensed to practice llx in state a an option to purchase each aa shareholder’s formal stock interest in corp at a price of b per aa corp 2’s rights to acquire the corp stock resulting from the option allows corp to consolidate for financial_accounting purposes the corp earnings with its own earnings the form of the transaction a immediately prior to closing on date the following events occurred in the order indicated below per section dollar_figure of the master transaction agreement the aas each granted person a power_of_attorney to sign closing agreements on their behalf the aas as officers and shareholders of corp an s_corporation through which the aas had conducted their pm for at least h years approved minutes on behalf of corp authorizing and approving the corp transaction including approval of the sale of substantially_all of the corporate assets to corp person and person terminated their employment agreements with corp corp a c_corporation was formed by the aas on date the aas and corp entered into buy-sell agreements providing for the purchase of aa stock by corp upon the death or disability of a aa and the aas formed new p a partnership and caused it to enter into the long-term management agreement management services agreement with corp partnership interests were determined on the basis of relative aa production and not on the basis of stock ownership in corp b at the date closing the following events occurred in the order indicated below per section dollar_figure of the master transaction agreement the aas sold their interests in new p to corp in exchange for a c cash b promissory notes having a face value of d and calling for payments over t years notes and c the promise of corp that it would deliver f shares of corp stock to the aas over the following t years stock_rights these stock_rights had a present_value of g as of tam-115870-02 the closing date from the sale each aa received consideration in proportion to their relative revenue production history rather than in proportion to their stock ownership also pursuant to the purchase agreement corp sold its nonams to corp and corp hired all of the administrative and np’s of corp in exchange for i of cash and the assumption of j of debt as a cash- method subchapter_s taxpayer corp reported the gain on this sale corp distributed the net_proceeds to the aas in their liquidation of corp corp transferred its ams which consisted of k worth of lly inventories to corp in exchange for corp 1’s assumption of k worth of corp 3’s liabilities with respect to these ams after this sale corp had no operating_assets and retained only de_minimis assets to satisfy contingent liabilities it formally liquidated on date the aas each signed o year employment agreements and covenant-not- to-compete agreements with corp the aa shareholders agreed not to compete with corp within the practice territory without corp 1’s permission during the o year term of the aa shareholders’ employment agreement and also for p year following the termination of the agreement the aas however could terminate for cause the covenant- not-to-compete agreement corp liquidated new p and then transferred the rights under the management_contract to its wholly owned subsidiary corp a aa employee of corp entered into an option agreement on date effective date with the aa shareholders of corp effective date the aas corp and corp reached an agreement to terminate the management agreement and the option agreement in exchange for a single payment by the aas to corp of l in addition corp repurchased from corp management for net_book_value the nonams used in its practice management services agreement-key provisions the management services agreement entered into on date between corp and new p for an initial m year term was made effective as of date under this agreement corp engaged new p as its agent for the management and administration of the business functions and business affairs of corp tam-115870-02 article v of the agreement requires corp to maintain and enforce for a period of o years the employment agreements entered into between corp and the aas sec_5 c d of the management services agreement provides that the employment agreements described in sec_5 shall contain covenants of the aa shareholders and the nonshareholder aas pursuant to which the aas agree not to compete with the corp for p year after termination of the employment agreement the financial terms are set fourth in article vi the monthly management fee payable to corp is equal to the sum of n plus e of the sum of the adjusted gross revenue defined in sec_1 of the management services agreement as the sum of a the professional service revenue and ancillary revenues and b the subcontractor capitation revenues as defined in sec_1 of the management agreement according to the management services agreement various management fees were paid to corp specifically corp was entitled to all the profit remaining after the payment of aa compensation including aa performance fees and all other expenses of the practice including the n paid to corp as a fixed monthly management fee and the e of the sum of adjusted gross revenue and subcontractor capitation revenues paid to corp as a variable management fee aa compensation overall was based on a formula s of corp gross net revenue plus r of any amount remaining referred to as the aa performance fees after corp paid all of the practice expenses aa compensation based on s of corp net revenue and paid itself the various fixed and variable monthly management fees corp was also to receive a performance fee the performance fee entitled corp to r of the remaining net profits after paying the aas’ compensation and all other practice expenses the management services agreement provides the following priority ordering for payments in sec_4 b office expenses ordinary business operation expenses - lease payments staff salary etc except the base management fee corp expenses including aa compensation based on s of corp gross net revenue base management fee performance fees and the remaining balance as directed by corp the management services agreement gives corp the right to designate two of the four practice policy board members policy board members have responsibility for the management administrative policies and overall operation of the practice to the extent not otherwise given to corp as manager sec_3 of the management services agreement this right effectively gives corp veto power over practice management capital expenditures new aa recruitment and other operational decisions to the extent tam-115870-02 not covered by the management services agreement itself section of the agreement provides that the management services agreement can be terminated by corp or corp for cause or by written_agreement of the parties section b iv provides that corp may terminate the management services agreement for cause if there is an event of default under the notes or if corp breaches its delivery obligation for the shares of corp common_stock and such event or default or failure to deliver the stock continues for ten days after notice has been given to corp the agreement provides for corp to succeed to all of the partnership’s rights and obligations under the management services agreement the management services agreement was originally entered into between new p the partnership and corp corp purchased the partnership interests from the aa partners and then liquidated the partnership option agreement-key provisions the option agreement effective on date was entered into between the aa shareholders and person an corp aa employee as the optionee on date each aa shareholder granted an irrevocable m year option to person to purchase all of the aas’ stock interests in corp the exercise price for each shareholder’s interest was b the option was immediately exercisable recital d iii of the option agreement sec_4 of the option agreement provides that the option shall be immediately exercisable as of the date of the management services agreement and any time thereafter except as limited by section of the option agreement which provides that an option cannot be exercised if corp has already given notice to corp of a default under the management services agreement however section of the management services agreement provides that corp cannot terminate the management services agreement after the exercise of the option unless optionee corp has made a good_faith determination that there is actual cause to terminate the management services agreement however corp 1’s right to terminate the management services agreement for cause discussed in section b thereof is limited to uncured material breaches of performance or nonpayment of the notes or stock_rights by corp itself corp however cannot unilaterally terminate the management services agreement without cause the option agreement is between the aas and corp while the management service agreement is between corp and corp if the management services agreement is terminated for cause after the option has been exercised the aa employees will have the option to purchase the shares of corp stock that optionee acquired by its exercise of the option the aa employee’s exercise price for that stock will be the same as the optionee’s exercise price for the tam-115870-02 stock recital d v of the option agreement during the notice period no aa shareholder can sell transfer exchange encumber and attempt to restrain or otherwise alienate his shareholder interest without the optionee’s written consent recital d xiv of the option agreement the option is transferable by the optionee to any person who lawfully may hold an ownership_interest in corp however corp has the exclusive right to designate who that assignee will be optionee is under no obligation to exercise the option recital d x of the option agreement the option agreement provides that the u aa shareholders are the only shareholders of corp and no other person will be permitted to become a shareholder in corp other than by exercise of the option without consent of the optionee and the agreement of the new_shareholder to grant to the optionee a similar option on such person’s shareholder interest recital d xii c of the option agreement neither corp nor the aa shareholders can amend or modify corp 1’s articles of incorporation by laws or buy-sell_agreement in any manner that would adversely affect the optionee’s rights without the optionee’s written consent no shareholder can transfer his shareholder interest without the consent of the optionee unless subordinate or subject_to the option recital d xiv of the option agreement aa shareholder agreement-key provisions the aa employment agreement is between corp and the aa shareholders each aa entered into a o-year employment agreement which included a restrictive covenant_not_to_compete for a period which extended p year beyond the employment termination_date sec_4 of the aa employment agreement section of the aa employment agreement provides that the aa shareholder may compete with corp within the practice territory after the termination of the employment agreement by purchasing the covenant for q the amount of liquidated_damages for terminating an aa’s employment agreement is determined by a formula in sec_4 b of the aa employment agreement and is either the greater of a percentage of the consideration the aa received from the sale of his partnership_interest and the sale of the nonams or q under sec_4 c of the aa employment agreement an aa shareholder can terminate his employment agreement without payment of liquidated_damages only if the termination is for cause which is defined to occur i if corp dissolves and the aa does not vote in favor of the dissolution ii corp materially breaches the employment agreement iii there is an event of default under the notes or corp breaches its tam-115870-02 delivery obligations for the shares of the corp stock iv corp becomes unable to operate as a state a professional_corporation or v the death or permanent disability of the aa shareholder in all other circumstances the aas can terminate the employment agreements only by paying liquidated_damages law and analysis issue-was goodwill sold by corp to corp area_counsel contends that corp sold goodwill to corp and thus realized a capital_gain of a both the taxpayer and area_counsel agree that the goodwill consists of the earnings power generated from the aas’ professional services such goodwill became an asset to corp as a result of the aas’ employment contracts the aas by entering into these employment and covenant_not_to_compete agreements with corp effectively contributed this goodwill value to corp no goodwill was transferred by corp to corp rather any goodwill acquired by corp remained an asset of corp any goodwill related to corp is associated with the aas and their pm which remained inside of corp and was not transferred the management services agreement required corp to perform services ie to manage the aas’ pm of corp all the ams were held by corp and the aas’ salaries were paid_by corp further per the facts of the case the employment and noncompetition agreements were between the aas and corp the corporation in which the aas conducted their pm these agreements did not serve to retransfer the aas and their pm from corp to corp but rather to ensure that such aas and their pm remained inside of corp for its benefit in addition the goodwill associated with the aas and their pm can not be a corporate asset in the absence of an employment noncompete agreement between the corporation and the shareholder see 110_tc_189 therefore such goodwill remained an asset of corp because corp rather than corp entered into the employment and covenant-not-to-compete agreements with the aas substance of what was sold was a beneficial_ownership interest in stock the substance of the above transaction was that corp liquidated with any goodwill of corp associated with the aas’ pm reverting back to the aa shareholders the former shareholders of corp contributed the distributed property cash from the sale of nonams received in liquidation along with their own goodwill their pm which reverted back to them from corp to corp in exchange for stock of corp pursuant to the terms of the management services agreement and the option agreement the aas effectively sold beneficial interests in their corp stock to corp tam-115870-02 in exchange for cash promissory notes and rights to corp stock the shareholders of corp thus realized a capital_gain on the sale of these beneficial interests beneficial_ownership_of_stock instead of mere legal_title is normally determinative of who is the true shareholder for tax purposes see eg cepeda v commissioner 67_tcm_2181 for purposes of federal income_taxation a sale of stock depends upon transferring sufficient incidents of beneficial_ownership rather than upon technical requirements for the passage of title under state law 55_tc_441 supplemented by 56_tc_763 affd in part and remanded in part 469_f2d_225 8th cir specifically the court in cepeda stated as to inclusion of dividends in income courts have consistently held that record ownership of stock standing alone is not determinative in answering the question as to who is required to include any dividends attributable to such stock in gross_income rather beneficial_ownership is the controlling factor 544_f2d_419 9th cir rev’g tcmemo_1972_223 for the purpose of determining ownership of stock the court in 338_f2d_815 stated that ownership of stock can involve three important rights to vote and thereby exercise control to participate in current earnings and accumulated surplus and to share in net assets on liquidation ownership of common_stock generally involves all of these ownership of preferred_stock however generally involves the last two but only to a limited extent other cases have similarly stated that with some modification the ownership of stock involves the ability to vote and therefore maintain a voice in the management of the affairs of the corporation to participate in current earnings to share proportionately in liquidating distributions by the corporation see 203_fsupp_270 d mont as discussed below corp acquired these ownership rights through the management services agreement and the option agreement a the right to vote and exercise control or maintain a meaningful voice in management article iii sec_3_1 of the management services agreement provides that corp shall have the power to designate of the members on the corp policy board created by this same section the policy board is responsible for developing and implementing management and administrative policies for the overall operation of corp tam-115870-02 sec_3_2 of the management services agreement sets out the duties and obligations of the policy board which taken together are the typical functions of a corporation’s board_of directors specifically the policy board is responsible for authorizing capital improvement and expansion plans marketing and advertising determining fee schedules for aa and ancillary services establishing and maintaining pvs developing strategic plans assessing hiring needs including aa hires and determining grievance procedures for disputes under the management services agreement as the policy board has the ability to implement and develop management policies for corp corp 2’s ability to designate of the members on the policy board is the equivalent of voting rights in corp in order for a proposal to be enacted a majority approval of the members is required these voting rights allow corp to maintain a meaningful voice in the management and the affairs of corp these voting rights gave corp the ability to block proposals advanced by the other two policy board members through the ability to block proposals by other policy board members corp has an interest in the control of corp and therefore can exercise control_over management affairs of corp in addition the option agreement gives corp the right to exercise an option which would allow them to purchase all the stock of corp from the aas and therefore own of the vote and value of the stock in corp this option indirectly affords corp a mechanism to exercise complete control of corp b the right to share in current earnings section vi of the management services agreement sets out the financial terms section provides that corp is to receive a fixed amount of n per month plus an amount equal to e of the sum of adjusted gross revenues and the subcontractor capitation revenues corp is also entitled to receive a performance fee the performance fee is equal to r of the remaining profits after paying all expenses again sec_4 b sets forth the following priority order for payments office expenses ordinary business operation expenses such as lease payments staff salary etc except the base management fee corp expenses including aa compensation based on s of corp gross net revenue base management fee performance fees and the remaining balance as directed by corp the corp expenses involving aa compensation were allocated based on productivity the management services agreement states that all fees received under article vi are for services rendered corp could not have received all of its share of corp current tam-115870-02 income as consideration for performing services ie services of managing corp rather corp acquired a portion of its profits interest in corp in exchange for its substantial purchase_price investment ie the consideration it has paid out to the aas including the cash promissory note and the right to corp stock thus the profits interest conveyed by the management services agreement was not only the means to compensate corp for providing services to manage the pm to corp but also served along with the option agreement as the means to compensate corp for its investment in corp ie the right as the owner of corp to share in its profits through the management services agreement corp obtained a profits interest in corp however the fact that corp obtained a profits interest in corp does not mean that goodwill of corp was transferred to corp through the management services agreement as mentioned above any goodwill of corp remained with corp c right to liquidation proceeds the option agreement provides that corp at any time during the m year term can exercise its right to acquire one or all of the aas’ stock interests in corp the option terminates if corp terminates the management services agreement for cause as described in section b however corp 1’s right to terminate the management services agreement for cause as described in section b thereof is limited to uncured material breaches of performance or nonpayment of the notes or stock_rights by corp itself this type of restriction is not a substantial restriction upon exercise of the option since only corp can cause the restriction to apply since corp has the right to purchase some or all of the corp stock from the aas corp thus has the ability to receive the liquidation proceeds in corp the fact that the options were not exercised is irrelevant the right to exercise the options at any time for what is a nominal price of b per aa shareholder except if there is a breach of the management services agreement is sufficient to demonstrate that corp has ultimate rights to the liquidation proceeds in addition the aas cannot transfer their corp stock without the prior written consent of the option holder corp this is further evidence that no other party could defeat corp 2’s right to exercise the option with respect to corp stock therefore no other party could defeat corp 2’s right to receive the liquidation proceeds of corp in addition the option permits corp for financial statement purposes to consolidate corp 1’s earnings with its own earnings this further demonstrates that corp is recognized as the owner of the corp stock because it has the ability to liquidate corp tam-115870-02 corp through its option agreement has the power and the right to receive the liquidation proceeds simply by exercising its option for what is a nominal exercise price of b per aa shareholder therefore corp has the ultimate power to preclude the aas from obtaining any of the liquidation proceeds corp possesses a voting interest in corp and thus an interest in the control of corp in addition corp has a right to the current earnings_of corp along with a right to share in any liquidation proceeds of corp although the aas are technically the shareholders of record of corp corp through its rights under the management services agreement and its right through the option agreement to exercise an option to purchase all of the corp stock has acquired a beneficial_ownership in the corp stock therefore in substance the aas sold beneficial interests in their corp stock to corp in exchange for cash notes and stock_rights in corp aas received no dividend distribution since the aas as the shareholders of corp received the consideration the cash promissory notes and rights to corp stock directly from corp such consideration was not received from corp as a dividend distribution the partnership was born_to_die since new p was born_to_die it can be ignored therefore in substance the aas entered into the management services agreement with corp caveat we express no opinion on whether or not the aa shareholders of corp sold all of their beneficial_ownership interests in corp stock to corp in exchange for cash promissory notes and rights to corp stock a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
